*84Concurring Opinion by
Spaeth, J.:
I agree that the trial judge’s curative instructions were adequate, but I cannot agree with the suggestion that whenever a defendant is charged with larceny the Commonwealth may prove he committed a prior narcotics offense.
The rule that evidence of a prior crime is admissible to prove a defendant’s motive assumes a “logical connection” between the prior crime and the crime for which the defendant is on trial. Commonwealth v. Peterson, 453 Pa. 187, 198, 307 A.2d 264, 269 (1973); Commonwealth v. Irons, 230 Pa. Superior Ct. 56, 326 A.2d 488 (1974). A case illustrating this is Fuller v. State, 269 Ala. 312, 113 So.2d 153 (1959), cert. denied, 361 U.S. 936 (1960). Fuller, Chief Deputy Sheriff of Russell County, Alabama, was charged with the murder of Albert Patterson, the Democratic nominee for Attorney General of the state. The identity of Patterson’s killer was at issue. On appeal it was held that the trial court did not err in admitting evidence that during his campaign Patterson had said he would eradicate vice, particularly in Russell County, and that after the killing Fuller had said he had received money from slot machine operations in Russell County and had also accepted bribes in connection with the operation of houses of prostitution. Another case in which there was a logical connection between the two crimes is United States v. Montalvo, 271 F.2d 922 (2d Cir. 1959). Montalvo and Rovira, co-defendants, were seen in Rovira’s automobile with a brown paper bag. Montalvo went into his apartment, where he was arrested and a brown paper bag with heroin inside was found. Rovira was seen driving slowly by Montalvo’s apartment house, and was arrested in a nearby drug store. A search of his person disclosed a penknife, its blade caked with heroin. In upholding admission of the penknife the court (Friendly, C. J.) said: “The evi*85denee was not admitted to show that since William Rovira had committed another narcotics offense at some unspecified date, he might be supposed capable of committing another one now. The government was seeking to show that Rovira, who had been with Montalvo earlier, was about to rejoin him to carry forward the illegal enterprise.” Id. at 927.
Where there is no logical connection between the crimes, evidence of the prior crime is inadmissible. This may be seen from People v. Enriquez, 190 Cal. App. 2d 481, 11 Cal. Rptr. 889, cert denied 368 U.S. 1002 (1962), which is rather similar to the present case. The two defendants committed murder while trying to rob a store. When questioned by the police one of the defendants was asked whether he was using narcotics the day of the crime. The defendant answered that he was a narcotics user and believed he was using narcotics then. The police asked the other defendant the same question. He answered that he was a narcotics user and that he believed that about the time the crime was committed he was “hooked.” The trial judge admitted these questions and answers into evidence. On appeal the People sought to uphold the admission as relevant to the defendant’s motive. In holding the admission error (although on the record harmless) the court said : “There was no connection whatever between the [defendants’] addiction to narcotics and commission of the offenses charged. The evidence of addiction was not adduced in making proof of those charges. It was not admissible as evidence of motive for the offenses, which was conclusively shown by the attempted robbery [citation omitted].
“The purpose of the People must have been to furnish a basis for their contention that the [defendants] were generally disposed to the commission of crime. This *86was not a legitimate purpose.” Id. at 485-486, 11 Cal. Rptr. at 891.
This observation is equally applicable to the present case. The proposition that “it is well known that addicts frequently commit crimes against property to support their habits” is not a proposition to which I can subscribe. To be sure, some persons addicted to some drugs no doubt commit “crimes against property” to get money to buy the drugs they crave. But other addicts commit other crimes, such as prostitution or forging checks or forging prescriptions. And still others are addicted to drugs they can afford to buy without committing crimes. But even accepting the proposition, it is, quite simply, a statement that a drug addict is a bad person. It is therefore irrelevant to a criminal case: “Inflexibly the law has set its face against the endeavor to fasten guilt upon [a defendant] by proof of character or experience predisposing to an act of crime (Wigmore, Evidence, vol. 1, §§57, 192; People v. Molineux, 168 N.Y. 264, 61 N.E.2d 6). The endeavor has been often made, but always it has failed.” People v. Zackowitz, 254 N.Y. 192, 197, 172 N.E. 466, 468 (1939) ( Cardozo, Ch. J.).
Watkins, P. J., and Jacobs, J., join in this opinion.